Citation Nr: 1119531	
Decision Date: 05/20/11    Archive Date: 05/27/11

DOCKET NO.  07-35 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an effective date earlier than November 1, 2006 for the addition of the Veteran's dependent spouse to his VA benefits award.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1977 to October 1996.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California. 

In his November 2007 substantive appeal, the Veteran requested a hearing before a member of the Board, but failed to appear for his scheduled hearing.  


FINDING OF FACT

The Veteran divorceded his second wife, A.J., in January 2001 and married his current spouse, A.W., in June 2002; however, he did not inform VA of these changes until October 2006.  


CONCLUSION OF LAW

The criteria for entitlement to an effective date earlier than November 1, 2006 for the addition of the Veteran's dependent spouse to his VA benefits award have not been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2010); 38 C.F.R. § 3.400 (2010). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The effective date of a grant of service connection is governed by 38 U.S.C.A. § 5110 as implemented by 38 C.F.R. § 3.400.  38 U.S.C.A. § 5110(a) states, "unless specifically provided otherwise in this chapter, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore."  38 U.S.C.A. § 5110(b)(1) states that "the effective date of an award of disability compensation to a veteran shall be the day following the date of the veteran's discharge or release if application therefore is received within one year from such date of discharge or release."

Generally, the effective date of an award based on a claim for increase of compensation shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore.  38 U.S.C.A. § 5110(a).  The implementing regulation specifies than an effective date of an award based upon a claim for increased disability rating "shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date."  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

An increase in disability compensation may be granted from the earliest date on which it is factually ascertainable that an increase in disability occurred if the claim for an increase is received within one year from that date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  When the increase in disability occurred prior to one year from the date of filing, an effective date of award cannot be awarded prior to the date of the application.  Harper v. Brown, 10 Vet. App. 125, 126-27 (1997); 38 C.F.R.  § 3.400(o)(2); VAOPGCPREC 12-98 (Sept. 23, 1998). 

A July 1998 rating decision granted service connection for a number of disabilities and the Veteran began receiving VA disability benefits.  In August 1998, the Veteran submitted a Declaration of Status of Dependents, which listed A.J. as the Veteran's current spouse.  

Importantly, in an August 1998 letter, VA informed the Veteran that his benefits had been increased because of his dependent spouse and that if there was any change in the status of his dependents, he must inform VA immediately.  

It appears from the evidence of record that the Veteran divorced A.J. in January 2001, did not inform VA, and married his current spouse, A.W., in June 2002, and did not inform VA.  While the Veteran has stated that he notified the Defense Enrollment Eligibility Reporting System (DEERS) that the status of his dependents had changed following his divorce and remarriage, VA was not informed of his divorce and remarriage until October 2006, when VA received an updated Declaration of Status of Dependents form listing A.W. as the Veteran's spouse.  

The RO added A.W. to the Veteran's award effective November 1, 2006, but informed the Veteran that because he had continued to receive benefits for A.J. after his divorce from her but before the award of dependent benefits for A.W. became effective, the Veteran had been overpaid between February 1, 2001 and November 1, 2006.  The Veteran contends that the effective date of the award of benefits for A.W. should be June 2002, the date of his marriage to her.  

The Veteran argues that since he was married, he was entitled to increased compensation, regardless of when he informed VA of his marriage.  He also argues that because he informed DEERS his spouse had changed, VA should have known too.

The Board finds that both of these arguments are without merit.  

First, it is important for the Veteran to understand that whether he is divorced, married, or single is not the VA's concern.  However, if the Veteran wants VA compensation for having a dependent there are certain rules that apply for him to obtain this compensation.  Adding a dependent to an award of VA benefits is essentially a request for increased compensation.  An increase in disability compensation may be granted from the earliest date on which it is factually ascertainable that an increase in disability occurred if the claim for an increase is received within one year from that date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R.  § 3.400(o)(2).  When the increase in disability occurred prior to one year from the date of filing, an effective date of award cannot be awarded prior to the date of the application.  Harper v. Brown, 10 Vet. App. 125, 126-27 (1997); 38 C.F.R.  § 3.400(o)(2); VAOPGCPREC 12-98 (Sept. 23, 1998). 

As the Veteran failed to inform VA he had divorced and remarried within one year of his marriage, legally, the effective date of the addition of his current spouse, A.W., to his award of VA benefits must be the date the claim (or in this case the revised Declaration of Status of Dependents) was received by the RO.  The fact that the Veteran would have been entitled to additional benefits if had he informed the RO earlier is irrelevant to the issue of the appropriate effective date.  The Veteran had a duty to let VA know if he wanted VA compensation for the new dependant.   

Additionally, the fact that he changed the name of his spouse in DEERS after he remarried does not mean that he satisfied his duty to inform VA of that the status of his dependents had changed.  DEERS is a system used by the United States Department of Defense to manage health care benefits for active and retired service members and their dependents.  It is not part of the Department of Veterans Affairs.  Thus, the Veteran cannot be said to have "informed VA" of his changes in marital status.

The Board appreciates that the Veteran may have sincerely believed that the changes he made in the DEERS system also satisfied his duty to inform VA that he had divorced A.J. in January 2001 and married A.W. in June 2002 and that he had no intent to defraud VA.  The Board also notes that if the issue before the Board was entitlement to a waiver of overpayment, the Board could consider the fairness of requiring the Veteran to repay the excess benefits he received between February 2001 and October 2006.  However, the sole issue before the Board is whether the Veteran is entitled to an effective date earlier than November 1, 2006 for the additiol of his current spouse, A.W., to his award of VA benefits.  This is a legal question based on VA regulations and the Board cannot make a decision based on equity.  

Because the Veteran did not inform VA of his marriage to A.W. within one year, the effective date of the addition of the Veteran's dependent spouse, A.W., to his award of VA benefits must be the date the VA was informed of his new marital status in October 2006.

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

In this case, VCAA notice is not required because the issue presented involves a claim that cannot be substantiated as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).   
ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


